UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Yield Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2008 Date of reporting period: November 30, 2007 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 11/30/07 (Unaudited) CORPORATE BONDS AND NOTES (79.8%)(a) Principal amount Value Advertising and Marketing Services (0.3%) Lamar Media Corp. company guaranty 7 1/4s, 2013 $4,050,000 $3,999,375 Lamar Media Corp. 144A sr. sub. notes 6 5/8s, 2015 1,255,000 1,192,250 Automotive (3.8%) Allison Transmission 144A company guaranty 11s, 2015 1,115,000 1,073,188 ArvinMeritor, Inc. sr. unsec. notes 8 1/8s, 2015 1,460,000 1,277,500 Dana Corp. notes 5.85s, 2015 6,095,000 4,571,250 Ford Motor Co. notes 7.45s, 2031 5,575,000 4,209,125 Ford Motor Credit Corp. notes 7 7/8s, 2010 6,665,000 6,186,420 Ford Motor Credit Corp. notes 7 3/8s, 2009 6,310,000 5,974,302 Ford Motor Credit Corp. sr. notes 9 7/8s, 2011 14,395,000 13,928,745 Ford Motor Credit Corp. sr. unsec. 9 3/4s, 2010 5,420,000 5,270,992 General Motors Corp. notes 7.2s, 2011 20,470,000 19,037,100 Lear Corp. company guaranty 8 3/4s, 2016 2,415,000 2,221,800 Lear Corp. company guaranty 8 1/2s, 2013 2,250,000 2,126,250 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 (S) 2,300,000 2,291,375 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 605,000 651,888 Tenneco, Inc. 144A sr. unsec. 8 1/8s, 2015 965,000 962,588 UCI Holdco, Inc. 144A sr. notes FRN 12.694s, 2013 (PIK) 5,928,221 5,780,015 United Components, Inc. sr. sub. notes 9 3/8s, 2013 130,000 128,050 Basic Materials (7.4%) AK Steel Corp. company guaranty 7 3/4s, 2012 9,240,000 9,216,900 Aleris International, Inc. company guaranty 10s, 2016 4,875,000 4,095,000 Aleris International, Inc. company guaranty 9s, 2014 (PIK) 4,325,000 3,719,500 Algoma Acquisition Corp. 144A unsec. notes 9 7/8s, 2015 (Canada) 1,900,000 1,520,000 ARCO Chemical Co. debs. 10 1/4s, 2010 1,525,000 1,631,750 Builders FirstSource, Inc. company guaranty FRN 9.119s, 2012 4,885,000 4,298,800 Century Aluminum Co. company guaranty 7 1/2s, 2014 2,785,000 2,732,781 Clondalkin Acquisition BV 144A sec. FRN 7.694s, 2013 (Netherlands) 3,270,000 3,147,375 Compass Minerals International, Inc. sr. disc. notes stepped-coupon Ser. B, zero % (12s, 6/1/08), 2013 (STP) 2,540,000 2,593,975 Domtar Corp. company guaranty 7 7/8s, 2011 (Canada) 1,470,000 1,495,725 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. bonds 8 3/8s, 2017 11,865,000 12,843,863 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. FRN 8.394s, 2015 2,095,000 2,136,900 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 5,930,000 6,337,688 Georgia-Pacific Corp. debs. 9 1/2s, 2011 4,275,000 4,424,625 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 5,660,000 5,914,700 Hercules, Inc. company guaranty 6 3/4s, 2029 4,570,000 4,398,625 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 6,365,000 6,842,375 Huntsman, LLC company guaranty 11 5/8s, 2010 1,000 1,060 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 1,353,000 1,339,470 Lyondell Chemical Co. company guaranty 8 1/4s, 2016 8,705,000 10,206,613 Lyondell Chemical Co. company guaranty 8s, 2014 4,250,000 4,813,125 MacDermid, Inc. 144A sr. sub. notes 9 1/2s, 2017 1,445,000 1,311,338 Metals USA, Inc. sec. notes 11 1/8s, 2015 6,050,000 6,261,750 Momentive Performance Materials, Inc. 144A sr. notes 9 3/4s, 2014 10,680,000 9,905,700 Mosaic Co. (The) 144A sr. notes 7 5/8s, 2016 1,295,000 1,385,650 Mosaic Co. (The) 144A sr. notes 7 3/8s, 2014 780,000 822,900 NewPage Corp. company guaranty 10s, 2012 2,265,000 2,310,300 NewPage Holding Corp. sr. notes FRN 11.818s, 2013 (PIK) 1,568,466 1,505,727 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 2,861,000 2,374,630 Novelis, Inc. company guaranty 7 1/4s, 2015 7,057,000 6,580,653 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 3,140,000 4,512,673 Smurfit-Stone Container Enterprises, Inc. sr. unsec. 8s, 2017 $1,620,000 1,555,200 Steel Dynamics, Inc. 144A sr. notes 7 3/8s, 2012 135,000 133,988 Steel Dynamics, Inc. 144A sr. notes 6 3/4s, 2015 8,140,000 7,773,700 Stone Container Finance company guaranty 7 3/8s, 2014 (Canada) 1,715,000 1,594,950 Tube City IMS Corp. company guaranty 9 3/4s, 2015 3,295,000 3,130,250 Ucar Finance, Inc. company guaranty 10 1/4s, 2012 287,000 295,610 Verso Paper Holdings, LLC/ Verso Paper, Inc. company guaranty 11 3/8s, 2016 1,915,000 1,943,725 Broadcasting (2.3%) DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 8,927,000 8,636,873 Echostar DBS Corp. company guaranty 7s, 2013 4,245,000 4,393,575 Echostar DBS Corp. company guaranty 6 5/8s, 2014 705,000 713,813 Echostar DBS Corp. sr. notes 6 3/8s, 2011 13,260,000 13,458,900 Ion Media Networks, Inc. 144A sr. sec. notes 11.493s, 2013 2,735,000 2,714,488 Ion Media Networks, Inc. 144A sr. sec. notes 8.493s, 2012 3,300,000 3,242,250 Sirius Satellite Radio, Inc. sr. unsec. notes 9 5/8s, 2013 5,610,000 5,427,675 Univision Communications, Inc. 144A sr. notes 9 3/4s, 2015 (PIK) 3,150,000 2,929,500 Young Broadcasting, Inc. company guaranty 10s, 2011 4,339,000 3,471,200 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 1,140,000 837,900 Building Materials (1.2%) Associated Materials, Inc. company guaranty 9 3/4s, 2012 5,887,000 6,004,740 Goodman Global Holding Co., Inc. company guaranty FRN Ser. B, 8.36s, 2012 4,822,000 4,815,973 NTK Holdings, Inc. sr. disc. notes zero %, 2014 6,195,000 3,655,050 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 4,090,000 3,967,300 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 7,430,000 6,018,300 Cable Television (2.8%) Adelphia Communications Corp. zero %, 2011 90,000 15,300 Adelphia Communications Corp. zero %, 2009 5,000 838 Adelphia Communications Corp. zero %, 2009 2,918,000 459,585 Adelphia Communications Corp. zero %, 2008 5,000 775 Adelphia Communications Corp. escrow zero %, 2008 2,471,000 389,183 Adelphia Communications Corp. escrow bonds zero %, 2010 3,231,000 525,038 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 4,205,000 3,931,675 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 1,130,000 1,076,325 CCH I Holdings, LLC company guaranty 12 1/8s, 2015 187,000 128,095 CCH I, LLC/Capital Corp. sec. notes 11s, 2015 21,896,000 19,049,520 CCH II, LLC/Capital Corp. sr. unsec. notes Ser. B, 10 1/4s, 2010 9,505,000 9,362,425 CCH, LLC/Capital Corp. sr. unsec. notes 10 1/4s, 2010 2,390,000 2,360,125 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 5,255,000 4,926,563 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 5,240,000 5,135,200 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 2,200,000 2,189,000 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 5,125,000 5,227,500 Capital Goods (7.2%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 6,399,000 6,335,010 Allied Waste North America, Inc. company guaranty 6 7/8s, 2017 5,215,000 5,130,256 Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 860,000 837,425 American Railcar Industries, Inc. sr. unsec. 7 1/2s, 2014 805,000 764,750 Baldor Electric Co. company guaranty 8 5/8s, 2017 5,360,000 5,507,400 Berry Plastics Holding Corp. company guaranty 10 1/4s, 2016 2,790,000 2,469,150 Berry Plastics Holding Corp. sec. notes 8 7/8s, 2014 (S) 5,620,000 5,423,300 Blount, Inc. sr. sub. notes 8 7/8s, 2012 3,115,000 3,115,000 Bombardier, Inc. 144A sr. notes 8s, 2014 (Canada) 4,480,000 4,636,800 Bombardier, Inc. 144A sr. unsec. FRN 7.631s, 2013 (Canada) EUR 2,680,000 3,892,764 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $4,855,000 4,952,100 General Cable Corp. company guaranty 7 1/8s, 2017 3,640,000 3,585,400 General Cable Corp. company guaranty FRN 7.606s, 2015 1,375,000 1,326,875 Greenbrier Cos., Inc. company guaranty 8 3/8s, 2015 2,890,000 2,752,725 Hawker Beechcraft Acquisition Co., LLC 144A sr. notes 8 7/8s, 2015 (PIK) 3,265,000 3,224,188 Hawker Beechcraft Acquisition Co., LLC 144A sr. notes 8 1/2s, 2015 4,435,000 4,457,175 Hawker Beechcraft Acquisition Co., LLC 144A sr. sub. notes 9 3/4s, 2017 845,000 853,450 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 6,675,000 6,541,500 L-3 Communications Corp. company guaranty 6 1/8s, 2013 490,000 480,200 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 6,675,000 6,608,250 Legrand SA debs. 8 1/2s, 2025 (France) 11,520,000 13,671,706 Manitowoc Co., Inc. (The) sr. notes 7 1/8s, 2013 5,210,000 5,144,875 Milacron Escrow Corp. sec. notes 11 1/2s, 2011 5,456,000 5,101,360 Mueller Water Products, Inc. company guaranty 7 3/8s, 2017 2,210,000 1,961,375 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 1,505,000 2,124,376 Owens-Illinois, Inc. debs. 7 1/2s, 2010 $15,000 15,075 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 10,210,000 10,107,900 Ryerson Tull, Inc. 144A sec. notes 12s, 2015 1,645,000 1,614,156 TD Funding Corp. company guaranty 7 3/4s, 2014 6,145,000 6,206,450 Tekni-Plex, Inc. sec. notes 10 7/8s, 2012 7,335,000 7,866,788 Terex Corp. company guaranty 7 3/8s, 2014 3,070,000 3,085,350 Terex Corp. sr. sub. notes 8s, 2017 1,070,000 1,075,350 Titan International, Inc. company guaranty 8s, 2012 8,100,000 8,100,000 WCA Waste Corp. company guaranty 9 1/4s, 2014 3,545,000 3,651,350 Commercial and Consumer Services (0.1%) iPayment, Inc. company guaranty 9 3/4s, 2014 2,070,000 Communication Services (7.0%) American Cellular Corp. company guaranty 9 1/2s, 2009 1,842,000 1,871,159 American Tower Corp. sr. notes 7 1/2s, 2012 2,635,000 2,694,288 American Tower Corp. 144A sr. notes 7s, 2017 2,450,000 2,492,875 BCM Ireland Finance Ltd. 144A FRN 9.506s, 2016 (Cayman Islands) EUR 1,715,000 2,472,254 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 $3,145,000 3,286,525 Centennial Communications Corp. sr. notes 10s, 2013 1,920,000 1,996,800 Centennial Communications Corp. sr. notes FRN 10.981s, 2013 1,155,000 1,180,988 Cincinnati Bell, Inc. company guaranty 7s, 2015 2,210,000 2,082,925 Citizens Communications Co. notes 9 1/4s, 2011 4,245,000 4,595,213 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 7,235,000 6,728,550 Cricket Communications, Inc. 144A company guaranty 9 3/8s, 2014 705,000 655,650 Digicel Group, Ltd. 144A sr. notes 8 7/8s, 2015 (Bermuda) 4,830,000 4,322,850 Digicel, Ltd. 144A sr. notes 9 1/4s, 2012 (Jamaica) 3,550,000 3,567,750 Dobson Cellular Systems sec. notes 9 7/8s, 2012 4,480,000 4,894,400 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom) (STP) 7,197,000 6,927,113 Intelsat Bermuda, Ltd. company guaranty FRN 8.886s, 2015 (Bermuda) 1,935,000 1,937,419 Intelsat Bermuda, Ltd. sr. unsec. 11 1/4s, 2016 (Bermuda) 10,665,000 10,984,950 Intelsat Intermediate Holding Co., Ltd. company guaranty stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda) (STP) 2,355,000 1,931,100 iPCS, Inc. sec. FRN 7.036s, 2013 1,965,000 1,827,450 Level 3 Financing, Inc. company guaranty 12 1/4s, 2013 1,115,000 1,112,213 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 5,355,000 4,806,113 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 3,135,000 2,688,263 MetroPCS Wireless, Inc. sr. unsec. 9 1/4s, 2014 8,510,000 8,063,225 Nordic Telephone Co. Holdings ApS 144A sr. notes 8 7/8s, 2016 (Denmark) 1,035,000 1,050,525 PAETEC Holding Corp. 144A sr. notes 9 1/2s, 2015 1,985,000 1,970,113 PanAmSat Corp. company guaranty 9s, 2014 (S) 2,065,000 2,095,975 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 11,530,000 11,443,525 Qwest Corp. debs. 7 1/4s, 2025 2,875,000 2,760,000 Qwest Corp. notes 8 7/8s, 2012 5,180,000 5,562,025 Rural Cellular Corp. sr. notes 9 7/8s, 2010 2,105,000 2,183,938 Rural Cellular Corp. sr. sub. FRN 10.661s, 2012 1,450,000 1,479,000 Rural Cellular Corp. 144A sr. sub. notes FRN 8.124s, 2013 2,685,000 2,725,275 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 3,840,000 3,705,600 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 3,080,000 3,149,300 West Corp. company guaranty 11s, 2016 1,540,000 1,540,000 West Corp. company guaranty 9 1/2s, 2014 2,805,000 2,762,925 Windstream Corp. company guaranty 8 5/8s, 2016 (S) 8,105,000 8,408,938 Windstream Corp. company guaranty 8 1/8s, 2013 4,260,000 4,382,475 Consumer (0.7%) Jostens IH Corp. company guaranty 7 5/8s, 2012 9,525,000 9,525,000 Yankee Acquisition Corp. company guaranty 9 3/4s, 2017 935,000 862,538 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 4,465,000 4,130,125 Consumer Goods (1.5%) Church & Dwight Co., Inc. company guaranty 6s, 2012 4,520,000 4,407,000 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 6,295,000 6,153,363 Jarden Corp. company guaranty 7 1/2s, 2017 4,175,000 3,757,500 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 6,279,000 6,216,210 Spectrum Brands, Inc. company guaranty 11 1/2s, 2013 (PIK) 5,020,000 4,329,750 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 7,305,000 5,296,125 Consumer Services (0.3%) Rental Services Corp. company guaranty 9 1/2s, 2014 2,505,000 2,323,388 United Rentals NA, Inc. sr. sub. notes 7s, 2014 5,295,000 4,712,550 Energy (9.6%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 10,435,000 10,095,863 Chaparral Energy, Inc. 144A sr. notes 8 7/8s, 2017 6,790,000 6,043,100 CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) 8,565,000 8,136,750 Chesapeake Energy Corp. company guaranty 7 3/4s, 2015 3,787,000 3,862,740 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 (S) 6,635,000 6,784,288 Chesapeake Energy Corp. sr. notes 7s, 2014 2,775,000 2,775,000 Complete Production Services, Inc. company guaranty 8s, 2016 (S) 3,940,000 3,743,000 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 9,165,000 8,569,275 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 4,580,000 4,328,100 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 2,895,000 2,895,000 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 4,460,000 4,515,750 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 2,709,000 2,675,138 Encore Acquisition Co. sr. sub. notes 6 1/4s, 2014 2,265,000 2,095,125 Encore Acquisition Co. sr. sub. notes 6s, 2015 7,644,000 6,879,600 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 5,210,000 5,066,725 Forest Oil Corp. sr. notes 8s, 2011 4,319,000 4,470,165 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 6,030,000 5,638,050 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. notes 9s, 2016 2,335,000 2,381,700 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 2,350,000 2,226,625 Inergy LP/Inergy Finance Corp. sr. notes 6 7/8s, 2014 9,910,000 9,563,150 Key Energy Services, Inc. 144A sr. notes 8 3/8s, 2014 2,535,000 2,541,338 Massey Energy Co. sr. notes 6 5/8s, 2010 7,124,000 6,928,090 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 6,730,000 6,595,400 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 6,055,000 5,767,388 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 3,484,289 3,650,929 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 3,335,000 3,477,555 Peabody Energy Corp. company guaranty 7 3/8s, 2016 2,655,000 2,721,375 Peabody Energy Corp. sr. notes 5 7/8s, 2016 6,750,000 6,345,000 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 10,770,000 11,308,500 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 875,000 866,250 Plains Exploration & Production Co. company guaranty 7s, 2017 5,520,000 5,244,000 Pride International, Inc. sr. notes 7 3/8s, 2014 5,765,000 5,909,125 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 3,675,000 3,546,375 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 3,775,000 3,567,375 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 5,355,000 4,913,213 Targa Resources, Inc. 144A company guaranty 8 1/2s, 2013 7,575,000 7,423,500 Whiting Petroleum Corp. company guaranty 7s, 2014 7,100,000 6,887,000 Entertainment (1.4%) AMC Entertainment, Inc. company guaranty 11s, 2016 3,288,000 3,444,180 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 4,160,000 3,926,000 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 2,720,000 2,611,200 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 4,935,000 4,589,550 Hertz Corp. company guaranty 8 7/8s, 2014 5,330,000 5,330,000 Marquee Holdings, Inc. sr. disc. notes zero %, 2014 5,200,000 4,316,000 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 1,132,000 1,132,000 Universal City Florida Holding Co. sr. notes FRN 9.661s, 2010 3,396,000 3,429,960 Financial (4.4%) E*Trade Financial Corp. sr. unsec. notes 8s, 2011 3,615,000 2,765,475 Finova Group, Inc. notes 7 1/2s, 2009 8,809,809 1,475,643 GMAC LLC notes 7 3/4s, 2010 8,695,000 8,254,372 GMAC LLC notes 7s, 2012 2,490,000 2,159,990 GMAC LLC notes 6 7/8s, 2012 15,110,000 12,845,646 GMAC LLC notes 6 3/4s, 2014 14,926,000 12,278,710 GMAC LLC notes FRN 7.324s, 2014 3,974,000 3,258,771 GMAC LLC sr. unsub. notes 5.85s, 2009 7,470,000 7,117,685 GMAC LLC unsub. notes 6 5/8s, 2012 2,265,000 1,953,744 HUB International Holdings, Inc. 144A sr. notes 9s, 2014 915,000 823,500 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 1,285,000 1,101,888 Leucadia National Corp. sr. unsec. 8 1/8s, 2015 1,495,000 1,487,525 Leucadia National Corp. sr. unsec. 7 1/8s, 2017 3,590,000 3,311,775 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 2,770,000 2,735,375 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 4,925,000 4,580,250 Realogy Corp. 144A sr. notes 10 1/2s, 2014 12,675,000 9,537,938 Tropicana Entertainment, LLC sr. sub. notes 9 5/8s, 2014 15,345,000 10,664,775 USI Holdings Corp. 144A sr. notes FRN 8.744s, 2014 840,000 751,800 Food (0.9%) Archibald Candy Corp. company guaranty 10s, 2008 (In default) (F)(NON) 878,534 12,906 Chiquita Brands International, Inc. sr. notes 8 7/8s, 2015 820,000 754,400 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 5,035,000 4,367,863 Dean Foods Co. company guaranty 7s, 2016 3,405,000 3,013,425 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 6,390,000 6,453,900 Pinnacle Foods Finance LLC 144A sr. sub. notes 10 5/8s, 2017 2,590,000 2,279,200 Gaming & Lottery (3.3%) Boyd Gaming Corp. sr. sub. notes 7 3/4s, 2012 3,345,000 3,403,538 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 5,755,000 5,481,638 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 1,050,000 1,000,125 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 5,475,000 5,475,000 MGM Mirage, Inc. company guaranty 6 3/4s, 2013 2,720,000 2,624,800 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 3,382,000 3,508,825 MGM Mirage, Inc. company guaranty 6s, 2009 7,177,000 7,105,230 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 2,000 1,938 Pinnacle Entertainment, Inc. sr. sub. notes 8 3/4s, 2013 155,000 158,100 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 4,935,000 4,984,350 Pinnacle Entertainment, Inc. 144A sr. sub. notes 7 1/2s, 2015 (S) 5,015,000 4,638,875 Scientific Games Corp. company guaranty 6 1/4s, 2012 6,245,000 5,963,975 Station Casinos, Inc. sr. notes 6s, 2012 6,690,000 6,071,175 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 12,655,000 10,029,088 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 5,975,000 5,795,750 Health Care (6.8%) Accellent, Inc. company guaranty 10 1/2s, 2013 5,320,000 4,708,200 Bausch & Lomb, Inc. 144A sr. unsec. 9 7/8s, 2015 2,945,000 2,981,813 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 8,855,000 8,943,550 DaVita, Inc. company guaranty 6 5/8s, 2013 4,470,000 4,335,900 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 3,010,000 2,927,225 HCA, Inc. notes 6 3/8s, 2015 2,250,000 1,867,500 HCA, Inc. notes 5 3/4s, 2014 2,385,000 1,949,738 HCA, Inc. sec. notes 9 5/8s, 2016 (PIK) 7,800,000 8,112,000 HCA, Inc. sec. notes 9 1/4s, 2016 9,070,000 9,387,450 HCA, Inc. sec. notes 9 1/8s, 2014 6,215,000 6,354,838 HCA, Inc. sr. notes 7 7/8s, 2011 116,000 112,810 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 6,020,000 5,225,228 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 400,000 388,000 Omnicare, Inc. company guaranty 6 3/4s, 2013 435,000 400,200 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 1,215,000 1,111,725 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 4,952,000 4,828,200 Select Medical Corp. company guaranty 7 5/8s, 2015 6,010,000 5,108,500 Service Corporation International debs. 7 7/8s, 2013 3,897,000 3,966,070 Service Corporation International sr. notes 7s, 2017 1,970,000 1,856,725 Service Corporation International sr. notes 6 3/4s, 2016 6,820,000 6,444,900 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 8,140,000 7,733,000 Sun Healthcare Group, Inc. company guaranty FRN 9 1/8s, 2015 3,875,000 3,884,688 Surgical Care Affiliates, Inc. 144A sr. notes 8 7/8s, 2015 (PIK) 2,505,000 2,292,075 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 2,785,000 2,534,350 Tenet Healthcare Corp. notes 7 3/8s, 2013 7,500,000 6,600,000 Tenet Healthcare Corp. sr. notes 6 3/8s, 2011 6,865,000 6,178,500 US Oncology, Inc. company guaranty 9s, 2012 4,985,000 4,910,225 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 7,124,000 6,749,990 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 6,415,000 6,928,200 Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 (R) 2,255,000 2,243,725 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 1,730,000 1,708,375 Ventas Realty LP/Capital Corp. sr. notes 6 1/2s, 2016 (R) 2,310,000 2,252,250 Homebuilding (0.5%) D.R. Horton, Inc. sr. notes 7 7/8s, 2011 4,000 3,872 K. Hovnanian Enterprises, Inc. sr. notes 8 5/8s, 2017 970,000 712,950 Meritage Homes Corp. company guaranty 6 1/4s, 2015 (S) 5,660,000 3,962,000 Meritage Homes Corp. sr. notes 7s, 2014 760,000 581,400 Standard Pacific Corp. sr. notes 6 1/2s, 2008 4,207,000 3,660,090 Standard Pacific Corp. sr. unsec. 5 1/8s, 2009 710,000 532,500 Household Furniture and Appliances (0.1%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 2,432,000 Lodging/Tourism (0.8%) FelCor Lodging LP company guaranty 8 1/2s, 2008 (R) 2,685,000 2,825,963 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 130,000 129,025 Host Marriott LP sr. notes 7 1/8s, 2013 (R) 100,000 100,250 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 9,300,000 9,300,000 Seminole Hard Rock Entertainment, Inc. 144A sec. FRN 8.194s, 2014 3,225,000 3,047,625 Media (2.0%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 3,780,000 3,770,550 Affinion Group, Inc. company guaranty 10 1/8s, 2013 6,635,000 6,651,588 Affinity Group, Inc. sr. sub. notes 9s, 2012 6,205,000 5,863,725 Idearc, Inc. company guaranty 8s, 2016 11,540,000 10,789,900 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 4,980,000 5,067,150 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 9,975,000 6,907,688 Publishing (1.8%) American Media, Inc. company guaranty 8 7/8s, 2011 835,000 743,150 American Media, Inc. company guaranty Ser. B, 10 1/4s, 2009 5,770,000 5,156,938 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 3,499,006 3,245,328 Cenveo Corp., sr. sub. notes 7 7/8s, 2013 1,877,000 1,670,530 Dex Media, Inc. disc. notes stepped-coupon zero % (9s, 11/15/08), 2013 (STP) 2,710,000 2,486,425 Dex Media, Inc. notes 8s, 2013 1,580,000 1,508,900 Quebecor Media notes 7 3/4s, 2016 (Canada) 1,020,000 951,150 R.H. Donnelley Corp. sr. disc. notes Ser. A-1, 6 7/8s, 2013 665,000 606,813 R.H. Donnelley Corp. sr. disc. notes Ser. A-2, 6 7/8s, 2013 4,210,000 3,841,625 R.H. Donnelley Corp. sr. notes 8 7/8s, 2017 2,655,000 2,502,338 R.H. Donnelley Corp. sr. notes 6 7/8s, 2013 2,025,000 1,847,813 Reader's Digest Association, Inc. (The) 144A sr. sub. notes 9s, 2017 5,105,000 4,186,100 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 8,778,000 5,749,590 Vertis, Inc. 144A sub. notes 13 1/2s, 2009 2,405,000 769,600 Restaurants (0.1%) Buffets, Inc. company guaranty 12 1/2s, 2014 1,920,000 916,800 OSI Restaurant Partners, Inc. 144A sr. notes 10s, 2015 2,035,000 1,622,913 Retail (1.7%) Asbury Automotive Group, Inc. sr. sub. notes 8s, 2014 3,510,000 3,369,600 Autonation, Inc. company guaranty 7s, 2014 1,070,000 1,011,150 Autonation, Inc. company guaranty FRN 7.243s, 2013 1,650,000 1,551,000 Harry & David Holdings, Inc. company guaranty 9s, 2013 3,645,000 3,344,288 Harry & David Holdings, Inc. company guaranty FRN 10.124s, 2012 1,125,000 1,068,750 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 7,115,000 6,777,038 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 3,490,000 3,629,600 Rite Aid Corp. company guaranty 9 3/8s, 2015 4,590,000 3,970,350 Rite Aid Corp. company guaranty 7 1/2s, 2015 3,420,000 3,129,300 Rite Aid Corp. sec. notes 7 1/2s, 2017 985,000 886,500 United Auto Group, Inc. company guaranty 7 3/4s, 2016 4,915,000 4,669,250 Technology (5.7%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 2,890,000 2,478,175 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 3,891,000 3,589,448 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 (S) 6,297,000 5,919,180 Avago Technologies Finance company guaranty 11 7/8s, 2015 (Singapore) 1,160,000 1,247,000 Avago Technologies Finance company guaranty 10 1/8s, 2013 (Singapore) 1,175,000 1,236,688 Avago Technologies Finance company guaranty FRN 10.624s, 2013 (Singapore) 90,000 91,463 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) 1,880,000 1,818,900 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 2,965,000 2,787,100 Ceridian Corp. 144A sr. unsec. 11 1/4s, 2015 2,860,000 2,670,525 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 1,625,000 1,592,500 Freescale Semiconductor, Inc. sr. sec. notes 10 1/8s, 2016 (S) 6,615,000 5,672,363 Freescale Semiconductor, Inc. sr. unsec. 9 1/8s, 2014 (PIK) 5,620,000 4,903,450 Freescale Semiconductor, Inc. sr. unsec. 8 7/8s, 2014 8,000,000 7,310,000 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 1,860,000 1,943,700 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 5,586,000 5,627,895 Iron Mountain, Inc. company guaranty 7 3/4s, 2015 125,000 125,625 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 235,000 221,781 Lucent Technologies, Inc. debs. 6.45s, 2029 6,604,000 5,316,220 Lucent Technologies, Inc. notes 5 1/2s, 2008 1,435,000 1,413,475 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 3,055,000 2,352,350 Nortel Networks, Ltd. 144A company guaranty 10 3/4s, 2016 (Canada) 1,675,000 1,746,188 Nortel Networks, Ltd. 144A company guaranty FRN 9.493s, 2011 (Canada) 4,925,000 4,789,563 NXP BV/NXP Funding, LLC sec. FRN 7.993s, 2013 (acquired 10/05/06, cost $4,720,000) (Netherlands) (RES) 4,720,000 4,460,400 NXP BV/NXP Funding, LLC sec. notes 7 7/8s, 2014 (Netherlands) 7,885,000 7,569,600 Open Solutions, Inc. 144A sr. sub. notes 9 3/4s, 2015 3,355,000 3,120,150 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 2,580,000 2,598,672 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 4,796,000 4,939,880 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 13,099,000 13,328,233 Travelport LLC company guaranty 11 7/8s, 2016 1,450,000 1,537,000 Travelport LLC company guaranty 9 7/8s, 2014 3,800,000 3,838,000 Unisys Corp. sr. notes 8s, 2012 3,745,000 3,361,138 Xerox Capital Trust I company guaranty 8s, 2027 3,365,000 3,361,817 Textiles (1.2%) Hanesbrands, Inc. company guaranty FRN Ser. B, 8.784s, 2014 7,695,000 7,579,575 Levi Strauss & Co. sr. notes 9 3/4s, 2015 8,088,000 8,118,330 Levi Strauss & Co. sr. notes 8 7/8s, 2016 4,115,000 4,012,125 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 4,325,000 4,292,563 Utilities & Power (4.9%) AES Corp. (The) sr. notes 8 7/8s, 2011 808,000 844,360 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 4,725,000 4,949,438 AES Corp. (The) 144A sr. notes 8s, 2017 1,840,000 1,830,800 Cleveland Electric Illuminating Co. (The) 144A sr. notes Ser. D, 7.88s, 2017 10,000 11,414 CMS Energy Corp. sr. notes 8 1/2s, 2011 1,294,000 1,393,032 CMS Energy Corp. sr. notes 7 3/4s, 2010 1,760,000 1,841,736 Colorado Interstate Gas Co. debs. 6.85s, 2037 3,610,000 3,675,420 Colorado Interstate Gas Co. sr. notes 5.95s, 2015 1,020,000 1,024,789 Dynegy-Roseton Danskamme company guaranty Ser. A, 7.27s, 2010 2,892,983 2,889,367 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 5,430,000 5,348,550 Edison Mission Energy sr. unsec. 7.2s, 2019 3,925,000 3,748,375 Edison Mission Energy sr. unsec. 7s, 2017 2,750,000 2,633,125 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 2,130,000 2,151,300 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 2,495,000 2,495,000 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,775,000 2,091,076 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 217,000 221,340 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 5,575,000 5,407,750 Mirant Americas Generation, Inc. sr. notes 8.3s, 2011 4,214,000 4,192,930 Mirant North America, LLC company guaranty 7 3/8s, 2013 6,700,000 6,716,750 NRG Energy, Inc. company guaranty 7 3/8s, 2017 2,710,000 2,662,575 NRG Energy, Inc. sr. notes 7 3/8s, 2016 14,110,000 13,827,800 Orion Power Holdings, Inc. sr. notes 12s, 2010 2,510,000 2,735,900 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 1,238,000 1,289,757 Sierra Pacific Resources sr. notes 8 5/8s, 2014 3,540,000 3,770,107 Teco Energy, Inc. notes 7.2s, 2011 1,680,000 1,766,683 Teco Energy, Inc. notes 7s, 2012 2,785,000 2,916,939 Teco Energy, Inc. sr. notes 6 3/4s, 2015 370,000 381,733 Tennessee Gas Pipeline Co. debs. 7s, 2028 710,000 728,987 Tennessee Gas Pipeline Co. unsec. notes 7 1/2s, 2017 1,495,000 1,656,769 Transcontinental Gas Pipeline Corp. debs. 7 1/4s, 2026 5,220,000 5,709,375 Utilicorp United, Inc. sr. notes 9.95s, 2011 173,000 188,649 Williams Cos., Inc. (The) notes 8 1/8s, 2012 25,000 27,250 Williams Cos., Inc. (The) notes 7 5/8s, 2019 1,525,000 1,688,938 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 1,915,000 1,941,331 Williams Partners LP/ Williams Partners Finance Corp. company guaranty 7 1/4s, 2017 2,050,000 2,101,250 Total corporate bonds and notes (cost $1,661,412,999) SENIOR LOANS (8.4%)(a)(c) Principal amount Value Automotive (0.2%) Allison Transmission bank term loan FRN Ser. B, 8.17s, 2014 $3,435,000 $3,200,276 Dana Corp. bank term loan FRN 7.98s, 2008 1,300,000 1,289,553 United Components, Inc. bank term loan FRN Ser. D, 6.868s, 2012 583,333 560,000 Basic Materials (0.6%) Domtar Corp. bank term loan FRN 6.027s, 2014 (Canada) 4,631,458 4,429,661 Georgia-Pacific Corp. bank term loan FRN Ser. B, 7.412s, 2013 3,112,081 2,951,753 Huntsman International, LLC bank term loan FRN Ser. B, 6.533s, 2012 1,056,402 1,034,541 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.58s, 2014 (United Kingdom) 620,000 599,979 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.08s, 2015 (United Kingdom) 620,000 599,979 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 6.46s, 2012 2,235,000 2,144,049 Broadcasting (0.2%) Univision Communications, Inc. bank term loan FRN Ser. B, 7.204s, 2014 4,585,772 4,199,801 Univision Communications, Inc. bank term loan FRN Ser. DD, 7.61s, 2014 (U) 159,228 145,826 Young Broadcasting, Inc. bank term loan FRN Ser. B, 7.252s, 2012 238,301 225,194 Cable Television (0.1%) Cablevision Systems Corp. bank term loan FRN 6.415s, 2013 2,488,684 Capital Goods (0.3%) Sequa Corp. bank term loan FRN 8.479s, 2014 2,325,000 2,241,688 Wesco Aircraft Hardware Corp. bank term loan FRN 10.95s, 2014 3,425,000 3,390,750 Communication Services (0.2%) Hawaiian Telcom Communications, Inc. bank term loan FRN Ser. C, 7.45s, 2014 3,007,463 2,841,427 Cricket Communications, Inc. bank term loan FRN Ser. B, 7.448s, 2013 493,750 482,288 Consumer Cyclicals (2.3%) Adesa, Inc. bank term loan FRN 7.45s, 2013 1,795,500 1,695,144 CCM Merger, Inc. bank term loan FRN Ser. B, 7.3s, 2012 1,860,000 1,794,900 Claire's Stores, Inc. bank term loan FRN 7.948s, 2014 6,044,850 5,302,470 Federal Mogul Corp. bank term loan FRN Ser. A, 7.003s, 2008 2,735,000 2,696,253 Federal Mogul Corp. bank term loan FRN Ser. B, 7.253s, 2008 6,365,000 6,274,827 GateHouse Media, Inc. bank term loan FRN Ser. B, 7.07s, 2014 2,399,620 2,128,806 GateHouse Media, Inc. bank term loan FRN Ser. DD, 7.236s, 2014 895,380 794,330 Golden Nugget, Inc. bank term loan FRN Ser. B, 6.742s, 2014 690,455 654,206 Golden Nugget, Inc. bank term loan FRN Ser. DD, 7 1/2s, 2014 (U) 394,545 373,832 Goodyear Tire & Rubber Co. (The) bank term loan FRN 6.85s, 2010 8,970,000 8,403,769 Isle of Capri Casinos, Inc. bank term loan FRN 6.741s, 2014 1,371,073 1,284,524 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 7.11s, 2014 (U) 412,353 386,323 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 6.643s, 2014 548,429 513,810 Landsource, Inc. bank term loan FRN 7.697s, 2013 1,187,569 985,682 Lear Corp bank term loan FRN 7.604s, 2013 3,000,000 2,910,000 Neiman Marcus Group, Inc. bank term loan FRN Ser. B, 7.448s, 2013 776,160 745,308 Tribune Co. bank term loan FRN Ser. B, 8.244s, 2014 8,738,100 7,575,933 Trump Hotel & Casino Resort, Inc. bank term loan FRN 7.35s, 2012 570,208 555,953 Trump Hotel & Casino Resort, Inc. bank term loan FRN Ser. B-1, 7.9s, 2012 570,208 555,953 Consumer Staples (0.8%) Charter Communications, Inc. bank term loan FRN 6.99s, 2014 711,113 661,745 Citadel Communications bank term loan FRN Ser. B, 6.632s, 2014 2,175,000 1,973,813 Mediacom Communications Corp. bank term loan FRN Ser. C, 6.61s, 2015 4,766,738 4,465,414 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 7.948s, 2014 1,007,538 952,123 Rental Service Corp. bank term loan FRN 8 3/4s, 2013 5,885,710 5,527,665 Six Flags Theme Parks bank term loan FRN 7.249s, 2015 2,234,400 2,063,330 Energy (0.6%) Enterprise GP Holdings, LP bank term loan FRN 7.494s, 2014 775,000 769,188 Key Energy Services, Inc. bank term loan FRN 8s, 2010 910,000 906,588 Sandridge Energy bank term loan FRN 8.854s, 2014 1,965,000 1,955,175 Sandridge Energy bank term loan FRN 8 5/8s, 2015 8,245,000 8,224,388 Financial (0.2%) Nuveen Investments, Inc. bank term loan FRN Ser. B, 7.724s, 2014 1,270,000 1,251,857 Realogy Corp. bank term loan FRN 5.32s, 2013 720,152 627,252 Realogy Corp. bank term loan FRN Ser. B, 8.24s, 2013 2,668,161 2,323,969 Health Care (1.0%) Community Health Systems, Inc. bank term loan FRN Ser. B, 7.756s, 2014 3,984,772 3,806,816 Community Health Systems, Inc. bank term loan FRN Ser. DD, 7 3/4s, 2014 (U) 268,827 256,821 Fenwal Controls of Japan, LTD. bank term loan FRN 10.791s, 2014 (Japan) 500,000 462,500 Fenwal Controls of Japan, LTD. bank term loan FRN 7.791s, 2014 (Japan) 3,595,559 3,343,870 Fenwal Controls of Japan, LTD. bank term loan FRN Ser. DD, 7 3/4s, 2014 (Japan) (U) 602,271 560,112 Healthsouth Corp. bank term loan FRN Ser. B, 7.171s, 2013 2,531,685 2,420,636 Hologic, Inc. bank term loan FRN Ser. B1, 7.268s, 2013 2,726,667 2,699,400 Hologic, Inc. bank term loan FRN Ser. B2, 7.268s, 2013 1,363,333 1,353,108 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 10.61s, 2014 5,456,256 5,074,318 Psychiatric Solutions, Inc. bank term loan FRN Ser. B, 7.003s, 2012 618,584 593,841 Media (0.2%) Idearc, Inc. bank term loan FRN Ser. B, 7.2s, 2014 F702 3,122,136 Retail (0.1%) Michaels Stores, Inc. bank term loan FRN Ser. B, 7.607s, 2013 2,253,618 Technology (0.5%) Compucom Systems, Inc. bank term loan FRN 8.26s, 2014 2,795,000 2,767,050 First Data Corp. bank term loan FRN Ser. B1, 7.96s, 2014 2,710,000 2,563,999 First Data Corp. bank term loan FRN Ser. B3, 7.96s, 2014 2,710,000 2,579,243 Flextronics International, Ltd. bank term loan FRN Ser. B, 7.455s, 2014 (Singapore) 628,348 613,229 Flextronics International, Ltd. bank term loan FRN Ser. B, 7.394s, 2014 (Singapore) 2,186,652 2,134,037 Transportation (0.3%) Navistar Financial Corp. bank term loan FRN 6.953s, 2012 1,101,333 1,065,540 Navistar International Corp. bank term loan FRN 8.234s, 2012 3,028,667 2,930,235 United Airlines Corp. bank term loan FRN Ser. B, 6.907s, 2014 1,243,750 1,180,871 Utilities & Power (0.8%) Energy Future Holdings bank term loan FRN Ser. B2, 8.396s, 2014 6,800,000 6,672,500 Energy Future Holdings bank term loan FRN Ser. B3, 8.396s, 2014 9,080,000 8,923,161 Total senior loans (cost $173,733,405) CONVERTIBLE BONDS AND NOTES (2.3%)(a) Principal amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $2,357,000 $2,050,590 Alliant Techsystems, Inc. cv. sr. sub. notes 2 3/4s, 2024 2,965,000 4,495,681 DRS Technologies, Inc. 144A cv. unsec. notes 2s, 2026 8,690,000 9,895,738 Intel Corp. cv. sub. bonds 2.95s, 2035 4,395,000 4,680,675 International Coal Group, Inc. 144A cv. company guaranty 9s, 2012 4,275,000 4,907,922 L-3 Communications Corp. 144A cv. bonds 3s, 2035 5,115,000 6,348,994 Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 2,785,000 2,527,388 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 3,720,000 3,282,900 Safeguard Scientifics, Inc. cv. sr. notes 2 5/8s, 2024 425,000 361,781 Sinclair Broadcast Group, Inc. cv. sr. sub. notes stepped-coupon 4 7/8s (2s, 1/15/11) 2018 (STP) 3,155,000 2,934,150 Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 3,812,000 3,321,205 Total convertible bonds and notes (cost $40,596,118) CONVERTIBLE PREFERRED STOCKS (1.7%)(a) Shares Value Citigroup Funding, Inc. Ser. GNW, 1.35% cv. pfd. 206,540 $5,281,190 Crown Castle International Corp. $3.125 cum. cv. pfd. 88,505 5,332,426 Digital Realty Trust, Inc. $1.094 cv. pfd. 103,440 2,443,770 Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 83,405 3,002,580 Entertainment Properties Trust Ser. C, $1.437 cum. cv. pfd. (R) 141,040 3,032,360 Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 26,163 3,809,987 Interpublic Group of Companies, Inc. 144A Ser. B, 5.25% cum. cv. pfd 4,964 4,573,706 Northrop Grumman Corp. Ser. B, $7.00 cum. cv. pfd. 41,825 6,096,412 Total convertible preferred stocks (cost $31,633,778) COMMON STOCKS (1.3%)(a) Shares Value AboveNet, Inc. (NON) 2,194 $178,811 Adelphia Recovery Trust (Ser. ACC-1) (NON) 8,448,187 591,373 Bohai Bay Litigation, LLC (Units) (F)(AFF) 3,899 55,172 Chesapeake Energy Corp. 99,171 3,753,622 Cinemark Holdings, Inc. 181,700 3,032,573 Complete Production Services, Inc. (NON) 135,700 2,404,604 Contifinancial Corp. Liquidating Trust Units (F) 32,554,805 3,255 Decrane Aircraft Holdings, Inc. (F)(NON)(AFF) 29,311 29 Del Monte Foods Co. 154,000 1,355,200 DigitalGlobe, Inc. 144A (NON)(AFF) 645,566 645,566 El Paso Corp. 187,225 3,010,578 Jarden Corp. (NON) (S) 95,645 2,521,202 Pinnacle Entertainment, Inc. (NON) 117,825 3,234,296 VFB LLC (acquired various dates from 12/21/99 to 12/8/03, cost $9,772,641) (F)(RES)(NON)(AFF) 12,955,347 267,994 Williams Cos., Inc. (The) (S) 145,082 5,035,796 XCL Warranty Escrow (F)(AFF) 3,899 278,279 Total common stocks (cost $55,919,934) COLLATERALIZED MORTGAGE OBLIGATIONS (0.4%)(a) Principal amount Value DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B5, 5.95s, 2031 $3,816,434 $3,348,921 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class G, 6.131s, 2033 2,470,000 2,198,843 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 (Canada) 2,435,000 1,787,412 Ser. 04-1A, Class K, 5.45s, 2040 (Canada) 880,000 668,272 Ser. 04-1A, Class L, 5.45s, 2040 (Canada) 400,000 236,352 Total collateralized mortgage obligations (cost $7,553,908) FOREIGN GOVERNMENT BONDS AND NOTES (0.2%)(a) (cost $3,725,675) Principal amount Value Argentina (Republic of) FRB 5.389s, 2012 $3,978,125 WARRANTS (0.0%)(a)(NON) Expiration date Strike Price Warrants Value AboveNet, Inc. 9/08/10 $24.00 1,086 $54,572 AboveNet, Inc. 9/08/08 20.00 923 50,996 Dayton Superior Corp. 144A (F) 6/15/09 .01 8,614 45,069 Decrane Aircraft Holdings Co. Class B 6/30/10 116.00 1 Decrane Aircraft Holdings Co. Class B 6/30/10 116.00 1 MDP Acquisitions PLC 144A (Ireland) 10/01/13 EUR .001 4,599 402,047 ZSC Specialty Chemicals PLC 144A (United Kingdom) 7/01/10 GBP .01 300,000 3,000 ZSC Specialty Chemicals PLC (Preferred) 144A (United Kingdom) 7/01/10 GBP .01 300,000 3,000 Total warrants (cost $706,304) PREFERRED STOCKS (0.0%)(a) (cost $244,766) Shares Value Decrane Aircraft Holdings, Inc. $16.00 pfd. (PIK) 21,000 SHORT-TERM INVESTMENTS (6.0%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 4.40% to 5.44% and due dates ranging from December 3, 2007 to January 29, 2008 (d) $27,584,857 $27,509,860 Putnam Prime Money Market Fund (e) 91,462,834 91,462,834 Total short-term investments (cost $118,972,694) TOTAL INVESTMENTS Total investments (cost $2,094,499,581) (b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/07 (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $6,512,604 $6,119,977 12/19/07 $392,627 FORWARD CURRENCY CONTRACTS TO SELL at 11/30/07 (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) Euro $23,347,726 $21,716,574 12/19/07 $(1,631,152) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 11/30/07 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum appreciation Lehman Brothers Special Financing, Inc. $342,250,000 9/14/09 3 month USD-LIBOR-BBA 4.715% $3,627,193 CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/07 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 $ $1,225,000 12/20/08 550 bp $(48,657) Nalco, Co. 7.75%,11/15/11 1,160,000 9/20/12 350 bp (1,879) Bear Stearns Credit Products, Inc. Claire's Stores, 9 5/8%, 6/1/15 730,000 6/20/12 230 bp (55,392) Citibank, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 1,240,000 12/20/08 725 bp (24,191) Abitibibowater Inc., 6 1/2%, 6/15/13 1,225,000 12/20/08 800bp (21,516) Freescale Semiconductor, 8 7/8%, 12/15/14 3,225,000 9/20/12 495 bp (146,576) Credit Suisse International Advanced Micro Devices, 7 3/4%, 11/1/12 1,505,000 6/20/09 (165 bp) (57,055) Dynegy Holdings Inc., 6 7/8%, 4/1/11 140,000 9/20/12 400bp (1,052) Dynegy Holdings Inc., 6 7/8%, 4/1/11 2,065,000 6/20/17 297 bp (252,375) Deutsche Bank AG Nalco, Co. 7.75%, 11/15/11 1,115,000 12/20/12 363 bp (340) Goldman Sachs International Any one of the underlying securities in the basket of BB CMBS securities 3,646,000 (a) 2.461% (9,668) General Motors Corp., 7 1/8%, 7/15/13 4,715,000 9/20/08 620 bp 144,279 General Motors Corp., 7 1/8%, 7/15/13 1,005,000 9/20/08 620 bp 30,753 Lehman Brothers Special Financing, Inc. Community Health Systems, 8 7/8%, 7/15/15 2,765,000 12/20/12 360 bp (83,614) Solectron Global Finance Ltd, 8%, 3/15/16 925,000 3/20/12 390 bp 132,081 Sungard Data Systems, Inc., 9 1/8%, 8/15/13 2,712,000 9/20/12 395 bp 6,048 Merrill Lynch Capital Services, Inc. General Motors Corp., 7 1/8%, 7/15/13 3,235,000 9/20/08 500 bp 60,818 Merrill Lynch International Dynegy Holdings Inc., 6 7/8%, 4/1/11 2,065,000 6/20/17 295 bp (220,191) Morgan Stanley Capital Services, Inc. Advanced Micro Devices, 7 3/4%, 11/1/12 325,000 6/20/09 190 bp (10,975) Aramark Services, Inc., 8.5%, 2/1/15 2,235,000 12/20/12 355 bp (52,244) Dynegy Holdings Inc., 6 7/8%, 4/1/11 2,065,000 6/20/12 225 bp (130,608) Jefferson Smurfit Corp, 7.5%, 6/1/13 1,665,000 9/20/12 445 bp 58,396 Nalco, Co. 7.75%, 11/15/11 1,190,000 9/20/12 330 bp (11,876) Oshkosh Truck Corp, T/L B L 3,125,000 6/20/12 114 bp (171,531) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. EUR Euro NOTES (a) Percentages indicated are based on net assets of $1,984,097,647 . (b) The aggregate identified cost on a tax basis is $2,095,981,266, resulting in gross unrealized appreciation and depreciation of $29,529,980 and $138,754,194, respectively, or net unrealized depreciation of $109,224,214. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at November 30, 2007 was $4,728,394 or 0.2% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Transactions during the period with companies in which the fund owned at least 5% of the voting securities were as follows: Purchase Sales Dividend Affiliates cost proceeds income Value Decrane Aircraft Holdings, Inc. $- $- $- $29 DigitalGlobe, Inc. 144A - - - 645,566 VFB LLC - - - 267,994 XCL Warranty Escrow - - - 278,279 Bohai Bay Litigation, LLC (Units) - - - 55,172 Totals $- $- $- $1,247,040 Market values are shown for those securities affiliated at period end. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at November 30, 2007. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2007, the value of securities loaned amounted to $26,808,393. The fund received cash collateral of $27,509,860 which is pooled with collateral of other Putnam funds into 54 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $1,296,664 for the period ended November 30, 2007. During the period ended November 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $197,888,525 and $201,602,676, respectively. (F) Is valued at fair value following procedures approved by the Trustees. On November 30, 2007 fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at November 30, 2007. (U) A portion of the position represents unfunded loan commitments. As of November 30, 2007, the fund had unfunded loan commitments of $1,837,224, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Community Health Systems, Inc. $268,827 Fenwal Controls of Japan, LTD. (Japan) 602,271 Golden Nugget, Inc. 394,545 Isle of Capri Casinos, Inc. 412,353 Univision Communications, Inc. 159,228 Totals $1,837,224 At November 30, 2007, liquid assets totaling $45,488,441 have been designated as collateral for open swap contracts and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at November 30, 2007. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the statement of assets and liabilities.
